DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, “placing” in line 1 thereof should be replaced with -introducing- so as to use consistent language with claim 15, upon which it depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2008/0110624).
With respect to independent claim 1, Nguyen et al. discloses a method of servicing a wellbore in a subterranean formation comprising:
modifying a permeability of at least a portion of the wellbore and/or a subterranean formation by placing components of a wellbore servicing fluid in the wellbore and/or subterranean formation ([0018]; [0025], wherein the relative permeability modifier is included to reduce a permeability of the treated portion to water, i.e., modify the permeability thereof; [0030], wherein the consolidating agent may lessen the permeability of the treated portion), wherein the components comprise a hydrophobically modified relative permeability modifier ([0089]-[0096]), a metal carbonate surface modifier selected from the group consisting of…silicates ([0048], wherein the consolidating agent is defined to include gelable liquid compositions; [0069]-[0070], wherein the gelable liquid composition is defined to be an aqueous alkali metal silicate solution, including, but not limited to, sodium silicate), and an aqueous base fluid ([0070], wherein the aqueous alkali silicate is placed with an aqueous fluid; [0087], wherein the hydrophobically modified polymer is placed with an aqueous fluid; [0038], wherein the RPM is placed after the consolidating agent; [0041] and claim 10, wherein the relative permeability modifier and consolidating agent may be placed substantially simultaneously – the Examiner notes instant dependent claim 10 wherein placement is defined as the metal carbonate surface modifier, i.e., silicate of Nguyen, as placed prior to or simultaneously with the relative permeability modifier); and allowing the wellbore servicing fluid to modify the permeability of at least a portion of the wellbore and/or subterranean formation ([0025], wherein the relative permeability modifier modifies the permeability of the formation; [0030] and [0033], wherein the consolidating agent also modifies the permeability; [0041], wherein the fluid is placed to mitigate production of water, i.e., modify a permeability of the formation to water).
With respect to dependent claim 2, Nguyen et al. discloses the hydrophobically modified relative permeability modifier as claimed ([0089]-[0096]).
With respect to dependent claims 3 and 4, Nguyen et al. discloses wherein the metal carbonate surface modifier is selected from…silicates and sodium silicate, respectively ([0048], wherein the consolidating agent is defined to include gelable liquid compositions; [0069]-[0070], wherein the gelable liquid composition is defined to be an aqueous alkali metal silicate solution, including, but not limited to, sodium silicate).
With respect to dependent claim 6, Nguyen et al. discloses wherein the aqueous base fluid comprises a brine ([0070]).
With respect to dependent claim 7, Nguyen et al. discloses wherein the wellbore servicing fluid reduces a permeability to water of the at least the portion of the wellbore and/or subterranean formation more than the wellbore servicing fluid reduces a permeability to oil of the at least the portion of the wellbore and/or subterranean formation ([0025], wherein the relative permeability modifier provides for a reduction of a permeability to water of at least a portion of the wellbore and/or subterranean formation than it does to oil).  
With respect to dependent claims 10-12, Nguyen et al. discloses wherein placing the components of the wellbore servicing fluid in the wellbore and/or subterranean formation comprises introducing the metal carbonate surface modifier into the wellbore and/or subterranean formation prior to ([0038], wherein the RPM is placed after the consolidating agent, i.e., silicate) and/or simultaneously ([0041] and claim 10, wherein the relative permeability modifier and consolidating agent may be placed substantially simultaneously) with introducing the hydrophobically modified relative permeability modifier into the wellbore and/or subterranean formation, wherein when placed simultaneously, the aqueous base fluid, the hydrophobically modified relative permeability modifier, and the at least the portion of the metal carbonate surface modifier are combined to form a solution of the wellbore servicing fluid that is introduced into the wellbore and/or subterranean formation ([0041] and claim 10).
With respect to dependent claim 13, Nguyen et al. discloses wherein the wellbore servicing fluid is a fluid as claimed ([0041]).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al..
Nguyen et al. discloses the method as set forth above with respect to independent claim 1, wherein the reference further discloses the wellbore servicing fluid include an aqueous alkali silicate in an amount of 0.1-42% by weight of the aqueous consolidating fluid ([0070]) and the hydrophobically modified relative permeability modifier in an amount sufficient to provide the desired degree of diversion which depends on a number of factors; exemplary amounts include 0.2-10% by weight of the composition ([0103]).  As previously indicated, the reference further suggests the presence of an aqueous fluid with each noted component, as well as wherein the components may be included in a single aqueous treatment fluid ([0041]).  Although silent to the specific amount of aqueous base fluid, given the overlapping amounts of each of the silicate and hydrophobically modified relative permeability modifier, it would have been obvious to one having ordinary skill in the art to provide for each of the components in an amount within each of the ranges as claimed in order to modify a permeability of a portion of a wellbore and/or subterranean formation therewith since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the servicing fluid of Nguyen et al. modifies a permeability of at least a portion of a wellbore and/or subterranean formation, it does not appear that such would be considered an unexpected result of using the presently claimed ranges, and, as such, the determination of optimal percents for each component would be obvious and achievable through routine experimentation in the art.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. as applied to claim 1 above, and further in view of Reddy et al. (US 2014/0338907 – cited previously).
Nguyen et al. discloses the method as set forth above with respect to claim 1, wherein the treatment fluid components are placed so as to provide water control and sand control to a formation ([0106]), wherein such water control is in the form of placing the hydrophobically modified relative permeability modifier therein so as to modify the permeability of at least a portion of the wellbore and/or formation therewith; the reference further generalizes such as necessary in unconsolidated portions of subterranean formation ([0002]).  In an example, a pack of brown sandstone is treated with the disclosed composition ([0108]).  The reference, however, fails to disclose wherein the formation comprises a metal carbonate, and, further, wherein such is selected from the group as claimed.  Reddy et al. teaches treatment of wellbores and subterranean formations with a hydrophobically modified relative permeability modifying composition for the purpose of modifying the permeability of the wellbore and/or subterranean formation (abstract), wherein such formation may include unconsolidated formation particulates ([0075]) wherein exemplary formations that may be treated therewith include sandstone, carbonate-containing formations, limestone, chalk or combinations thereof ([0077]).  Since both Nguyen et al. and Reddy et al. teach modifying the permeability of a sandstone formation, as well as formations containing unconsolidated particulates, with the compositions disclosed therein, wherein Reddy et al. further suggests application of such a composition to a carbonate containing formation, such as calcium carbonate ([0087]), it would have been obvious to one having ordinary skill in the art to try the method of Nguyen et al. in an unconsolidated carbonate containing formation, such as a calcium carbonate containing formation, in order to yield the predictable result of modifying the permeability thereof to water with the hydrophobically modified relative permeability modifier while also providing for consolidation of any unconsolidated particulates therein.  
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. as in view of Reddy et al..
With respect to independent claim 14, Nguyen et al. discloses a method of servicing a wellbore in a subterranean formation comprising: modifying a permeability of at least a portion of the wellbore and/or a subterranean formation by placing components of a wellbore servicing fluid in the wellbore and/or subterranean formation ([0018]; [0025], wherein the relative permeability modifier is included to reduce a permeability of the treated portion to water, i.e., modify the permeability thereof; [0030], wherein the consolidating agent may lessen the permeability of the treated portion), wherein the components comprise a hydrophobically modified relative permeability modifier ([0089]-[0096]), a metal carbonate surface modifier selected from the group consisting of…silicates ([0048], wherein the consolidating agent is defined to include gelable liquid compositions; [0069]-[0070], wherein the gelable liquid composition is defined to be an aqueous alkali metal silicate solution, including, but not limited to, sodium silicate), and an aqueous base fluid ([0070], wherein the aqueous alkali silicate is placed with an aqueous fluid; [0087], wherein the hydrophobically modified polymer is placed with an aqueous fluid; [0038], wherein the RPM is placed after the consolidating agent; [0041] and claim 10, wherein the relative permeability modifier and consolidating agent may be placed substantially simultaneously – the Examiner notes instant dependent claim 10 wherein placement is defined as the metal carbonate surface modifier, i.e., silicate of Nguyen, as placed prior to or simultaneously with the relative permeability modifier); and allowing the wellbore servicing fluid to modify the permeability of at least a portion of the wellbore and/or subterranean formation ([0025], wherein the relative permeability modifier modifies the permeability of the formation; [0030] and [0033], wherein the consolidating agent also modifies the permeability; [0041], wherein the fluid is placed to mitigate production of water, i.e., modify a permeability of the formation to water).
Nguyen et al. discloses wherein the treatment fluid components are placed so as to provide water control and sand control to a formation ([0106]), wherein such water control is in the form of placing the hydrophobically modified relative permeability modifier therein so as to modify the permeability of at least a portion of the wellbore and/or formation therewith; the reference further generalizes such as necessary in unconsolidated portions of subterranean formation ([0002]).  In an example, a pack of brown sandstone is treated with the disclosed composition ([0108]).  The reference, however, fails to disclose wherein the formation comprises a metal carbonate, and, further, wherein such is selected from the group as claimed.  Reddy et al. teaches treatment of wellbores and subterranean formations with a hydrophobically modified relative permeability modifying composition for the purpose of modifying the permeability of the wellbore and/or subterranean formation (abstract), wherein such formation may include unconsolidated formation particulates ([0075]) wherein exemplary formations that may be treated therewith include sandstone, carbonate-containing formations, limestone, chalk or combinations thereof ([0077]).  Since both Nguyen et al. and Reddy et al. teach modifying the permeability of a sandstone formation, as well as formations containing unconsolidated particulates, with the compositions disclosed therein, wherein Reddy et al. further suggests application of such a composition to a carbonate containing formation, such as calcium carbonate ([0087]), it would have been obvious to one having ordinary skill in the art to try the method of Nguyen et al. in an unconsolidated carbonate containing formation, such as a calcium carbonate containing formation, in order to yield the predictable result of modifying the permeability thereof to water with the hydrophobically modified relative permeability modifier while also providing for consolidation of any unconsolidated particulates therein.  

With respect to independent claim 15, Nguyen et al. discloses a method of servicing a wellbore in a subterranean formation comprising: modifying a permeability of at least a portion of the wellbore and/or a subterranean formation by introducing components of a wellbore servicing fluid into the subterranean formation via the wellbore ([0018]; [0025], wherein the relative permeability modifier is included to reduce a permeability of the treated portion to water, i.e., modify the permeability thereof; [0030], wherein the consolidating agent may lessen the permeability of the treated portion), wherein the wellbore servicing fluid comprises an aqueous base fluid ([0070], wherein the aqueous alkali silicate is placed with an aqueous fluid; [0087], wherein the hydrophobically modified polymer is placed with an aqueous fluid; [0038], wherein the RPM is placed after the consolidating agent; [0041] and claim 10, wherein the relative permeability modifier and consolidating agent may be placed substantially simultaneously – the Examiner notes instant dependent claim 10 wherein placement is defined as the metal carbonate surface modifier, i.e., silicate of Nguyen, as placed prior to or simultaneously with the relative permeability modifier), a hydrophobically modified relative permeability modifier ([0089]-[0096]), and a metal carbonate surface modifier selected from the group consisting of…silicates ([0048], wherein the consolidating agent is defined to include gelable liquid compositions; [0069]-[0070], wherein the gelable liquid composition is defined to be an aqueous alkali metal silicate solution, including, but not limited to, sodium silicate); and allowing the wellbore servicing fluid to modify the permeability of at least a portion of the wellbore and/or subterranean formation via interaction of the metal carbonate surface modifier with the wellbore and/or subterranean formation and the hydrophobically modified relative permeability modifier ([0025], wherein the relative permeability modifier interacts with the formation to modify the permeability of the formation; [0030] and [0033], wherein the consolidating agent also interacts with the formation so as to modifies the permeability; [0041], wherein the fluid is placed to mitigate production of water, i.e., modify a permeability of the formation to water).
Nguyen et al. discloses wherein the treatment fluid components are placed so as to provide water control and sand control to a formation ([0106]), wherein such water control is in the form of placing the hydrophobically modified relative permeability modifier therein so as to modify the permeability of at least a portion of the wellbore and/or formation therewith; the reference further generalizes such as necessary in unconsolidated portions of subterranean formation ([0002]).  In an example, a pack of brown sandstone is treated with the disclosed composition ([0108]).  The reference, however, fails to disclose wherein the formation comprises a metal carbonate, and, further, wherein such is selected from the group as claimed.  Reddy et al. teaches treatment of wellbores and subterranean formations with a hydrophobically modified relative permeability modifying composition for the purpose of modifying the permeability of the wellbore and/or subterranean formation (abstract), wherein such formation may include unconsolidated formation particulates ([0075]) wherein exemplary formations that may be treated therewith include sandstone, carbonate-containing formations, limestone, chalk or combinations thereof ([0077]).  Since both Nguyen et al. and Reddy et al. teach modifying the permeability of a sandstone formation, as well as formations containing unconsolidated particulates, with the compositions disclosed therein, wherein Reddy et al. further suggests application of such a composition to a carbonate containing formation, such as calcium carbonate ([0087]), it would have been obvious to one having ordinary skill in the art to try the method of Nguyen et al. in an unconsolidated carbonate containing formation, such as a calcium carbonate containing formation, in order to yield the predictable result of modifying the permeability thereof to water with the hydrophobically modified relative permeability modifier while also providing for consolidation of any unconsolidated particulates therein.  
With respect to dependent claim 16, Nguyen et al. discloses the hydrophobically modified relative permeability modifier as claimed ([0089]-[0096]).
With respect to dependent claim 17, Nguyen et al. discloses wherein the wellbore servicing fluid includes an aqueous alkali silicate in an amount of 0.1-42% by weight of the aqueous consolidating fluid ([0070]) and the hydrophobically modified relative permeability modifier in an amount sufficient to provide the desired degree of diversion which depends on a number of factors; exemplary amounts include 0.2-10% by weight of the composition ([0103]).  As previously indicated, the reference further suggests the presence of an aqueous fluid with each noted component, as well as wherein the components may be included in a single aqueous treatment fluid ([0041]).  Although silent to the specific amount of aqueous base fluid, given the overlapping amounts of each of the silicate and hydrophobically modified relative permeability modifier, it would have been obvious to one having ordinary skill in the art to provide for each of the components in an amount within each of the ranges as claimed in order to modify a permeability of a portion of a wellbore and/or subterranean formation therewith since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the servicing fluid of Nguyen et al. modifies a permeability of at least a portion of a wellbore and/or subterranean formation, it does not appear that such would be considered an unexpected result of using the presently claimed ranges, and, as such, the determination of optimal percents for each component would be obvious and achievable through routine experimentation in the art.
With respect to dependent claim 18, Nguyen et al. discloses wherein the wellbore servicing fluid reduces a permeability to water of the at least the portion of the wellbore and/or subterranean formation more than the wellbore servicing fluid reduces a permeability to oil of the at least the portion of the wellbore and/or subterranean formation ([0025], wherein the relative permeability modifier provides for a reduction of a permeability to water of at least a portion of the wellbore and/or subterranean formation than it does to oil).  
With respect to dependent claim 19, Nguyen et al. in view of Reddy et al. suggests wherein the subterranean formation comprises a metal carbonate (see rejection of claim 15, above).
With respect to dependent claim 20, Nguyen et al. discloses wherein placing the components of the wellbore servicing fluid in the wellbore and/or subterranean formation comprises introducing the metal carbonate surface modifier into the wellbore and/or subterranean formation prior to ([0038], wherein the RPM is placed after the consolidating agent, i.e., silicate) and/or simultaneously ([0041] and claim 10, wherein the relative permeability modifier and consolidating agent may be placed substantially simultaneously) with introducing the hydrophobically modified relative permeability modifier into the wellbore and/or subterranean formation.
Response to Arguments
Applicant’s arguments and amendments with respect to the 35 USC 112, first and second paragraph, rejections, as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.  The 35 USC 112, second paragraph, rejections, as set forth therein, have been withdrawn.   
Applicant’s arguments and amendments with respect to the 35 USC 102(a)(1) rejections of claims as anticipated by Reddy et al. have been fully considered and are persuasive in view of Applicant’s amendments to the independent claims and further limiting of the Markush group of metal carbonate surface modifiers therein.
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-20 as rejected over Reddy et al. in view of Vo, or alternative, in further view of Reyes et al. have been fully considered and are persuasive in view of Applicant’s deletion of phosphates from the Markush group of the independent claims.    
Upon further consideration of Applicant’s amendments to the independent claims, a new grounds of rejection is presented as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2009/083264 discloses an aqueous alkali silicate, such as sodium silicate, used to consolidate calcium carbonate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/25/22